Broyles, C. J.
1. The trial judge did not err in overruling the general and special grounds of the demurrer to the petition.
2. The first special ground of the motion for a new trial is not complete and understandable within itself. The ground complains of the admission of the following testimony of M. J. Garrett Jr., the plaintiff: “Mr. Meredith said, ‘Son, I can not let you have these culls without an order from Plowden/ Mr. Meredith refused to let me have them without an order.” Who is Mr. Meredith? Who is Plowden ? And what connection have they with this case ? These questions are not answered in the ground, and, under repeated rulings of the Supreme Court and of the Court of Appeals, this court will not search through other portions of the record to ascertain facts that should have been stated in the ground itself.
3. Under the facts of the case the admission of the documentary evidence (set forth in special ground 2 of the motion for a new trial) was not error for any reason assigned.
4. The remaining' special grounds of the motion are merely elaborations of the general grounds thereof. The evidence amply authorized the verdict in favor of the plaintiff after the plaintiff had written off therefrom the sum of $192.64.
5. The judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.

Lulce, J., concurs. Bloodworth, J., absent on account of illness.